Title: From Thomas Jefferson to the Governors of Georgia and South Carolina, 15 December 1791
From: Jefferson, Thomas
To: Governor of Georgia,Governor of South Carolina



Sir
Philadelphia December 15th. 1791

I have the honor to enclose you an authenticated copy of the Articles agreed on between the Governor of East Florida and Mr. Seagrove acting for the United States by order of the President, on the subject of fugitive negroes; and to be with sentiments of the most perfect esteem and respect Your Excellency’s Most obedient & most humble Servt.
